By the Court, Nelson, J.
The town meeting of the town of Verona, in Oneida county, in March, 1830, resolved, in pursuance of the statute, to limit the number of constables for that year to four. The defendants whom the presiding officers of the town meeting determined were duly elected, it is conceded, had not a majority of votes over the relators, unless there are counted for them 176 ballots, on each of which were five names. The correctness of the decision of the presiding • officers depends upon the allowance of these ballots. There is one unanswerable objection to the admission of these ballots to a count, to wit, that one elector may vote for every candidate for the office of constable, if he may multiply the names *399on the ballot beyond the number to be elected, and thereby ii effect cast two votes. Take the two tickets which appear t have been run in this ease-if one elector can cast a ballo containingfive names, he may one of eight, and thus vote (i he chooses to insert the names) for both tickets. It would b impossible for the presiding officers to select the four accord ing to the intention of the voters, and four only should b
The remedy must be entirely fruitless in this case, as the term of office of the defendants has long ago expired. If application had been made for the quo warranto, we should have denied it, as was done in The People v. Sweeting, 2 Johns. R. 184. Although judgment of ouster will be unavailing, and the damages, if a suggestion be made, must be very trifling, still 1 am of opinion we cannot suspend the judgment, as the revised statutes are imperative, and give to the prevailing parties costs. 2 R. S. 583, § 37; 585, § 48.
Judgment for the relators.